t c summary opinion united_states tax_court janet s shapiro petitioner v commissioner of internal revenue respondent docket no 17511-99s filed date janet s shapiro pro_se louise forbes for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 of dollar_figure under sec_6651 of dollar_figure and under sec_6654 of dollar_figure for the taxable_year the issue remaining for decision is whether petitioner is entitled to a refund for an overpayment of dollar_figure for the taxable_year at the time of filing the petition herein petitioner resided at chestnut hill massachusetts petitioner did not file a federal_income_tax return for the taxable_year respondent issued a notice_of_deficiency on date the notice determined that petitioner received items of income such as wages dividends and gains on the sale of stock and failed to report such on an income_tax return for respondent allowed petitioner the standard_deduction under sec_63 petitioner timely filed a petition with this court disputing the deficiency and arguing that respondent failed to take into account various losses from rental property and two s_corporations petitioner also asserted that respondent did not the parties agree that petitioner’s withholding of dollar_figure exceeds her income_tax_liability of dollar_figure respondent concedes that the additions to tax under sec_665l1 a a and a are inapplicable due to the excess withholding credits credit petitioner with various itemized_deductions in excess of the standard_deduction at trial the parties agreed that the deficiency in tax is dollar_figure and that petitioner is entitled to a withholding credit of dollar_figure petitioner however argues that she is entitled to a refund in the amount of dollar_figure pursuant to sec_6512 we have jurisdiction to determine the existence and amount of any overpayment_of_tax to be credited or refunded for years that are properly before us however if a taxpayer did not file a return before the notice_of_deficiency was mailed the amount of the credit or refund is limited to the taxes paid during the 2-year period prior to the date the deficiency was mailed see sec_6511 sec_6511 generally provides that a claim for credit or refund of an overpayment_of_tax must be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid whichever period expires later sec_6511 also expressly provides that if no return is filed the claim must be filed within years from the time the tax was paid sec_6511 provides limitations on the amount of any credit or refund as follows limit on amount of credit or refund -- a limit where claim filed within 3-year period --if the claim was filed by the taxpayer during the 3-year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return if the tax was required to be paid_by means of a stamp the amount of the credit or refund shall not continued q4e- b b 516_us_235 hart v commissioner tcmemo_1999_186 stevens v commissioner tcmemo_1996_250 the only tax_payments petitioner made for were withholding credits such credits are deemed to have been paid as of date see sec_6513 since the withholding taxes were paid more than years before the notice_of_deficiency was mailed petitioner is not entitled to a refund of any part of an overpayment for the statutorily imposed time limitations of sec_6511 and sec_6512 bar us from continued exceed the portion of the tax paid within the years immediately preceding the filing of the claim b limit where claim not filed within 3-year period --if the claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim c limit if no claim filed --if no claim was filed the credit or refund shall not exceed the amount which would be allowable under subparagraph a or b as the case may be if claim was filed on the date the credit or refund is allowed petitioner testified that she filed an extension of time to file her income_tax return petitioner did not present a copy of the request for extension assuming an extension of time to file the return was in effect such an extension of time is not given any effect in determining the last day prescribed for filing a return and will not operate to change the payment_date of date see sec_301_6513-1 proced admin regs - - determining that petitioner is entitled to a refund with respect to her tax reviewed and adopted as the report of the small_tax_case division to reflect the foregoing a decision will be entered for respondent as to the deficiency in the reduced_amount agreed to and as to the overpayment for and for petitioner as to the additions to tax
